DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 12/22/2021.
Claims 1 – 25 are presented for examination.

Allowable Subject Matter
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 11, the prior art fails to show a first encoder including a first code disk and at least one first position sensor of the two or more position sensors, the at least one first position sensor being disposed on the substrate for off-axis alignment with the shaft or other rotating element of the machine; and a second encoder including a second code disk and a second position sensor of the two or more position sensors, the second position sensor being disposed on the substrate for on-axis or off-axis alignment with the shaft or other rotating element of the machine, wherein each position sensor is configured to detect different or common signal 
As to claims 12 – 25, the prior art fails to show an encoder assembly including: a first encoder including a first code disk, the first encoder is configured in off-axis alignment with the motor shaft; a second encoder including a second code disk, the second encoder is configured in on-axis or off-axis alignment with the motor shaft; and a common substrate on which position sensors of the first encoder and the second encoder are mounted, wherein the common substrate is configured to communicate position data from the position sensors, wherein each position sensor is configured to detect different or common signal types, and a signal type of the second encoder excludes optical signals.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/REENA AURORA/Primary Examiner, Art Unit 2858